Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 1 of 9         PageID #:
                                  2226



 WILLIAM P. BARR
 Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 619-546-8437/7951/8817/9144
 michael.wheat@usdoj.gov
 Attorneys for the United States of America

                   UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                         CR NO. 17-00582 JMS-WRP
 UNITED STATES OF AMERICA,               CR NO. 18-00068 JMS-WRP
                                         CR NO. 19-00015 JMS-WRP
                        Plaintiff,
             v.                          DECLARATION OF SUSAN
                                         BALLARD
 KATHERINE P. KEALOHA,
 LOUIS M. KEALOHA,
 DEREK WAYNE HAHN,
 MINH HUNG NGUYEN,

                        Defendant.


       Comes now the UNITED STATES OF AMERICA, by and through its

 counsel, William P. Barr, United States Attorney General, Robert S. Brewer, Jr.,

 United States Attorney, Michael G. Wheat, Joseph J.M. Orabona, Janaki S. Gandhi,

 and Colin M. McDonald, Special Attorneys to the Attorney General, and hereby files

 the attached declaration of Susan Ballard, Chief of the Honolulu Police Department.
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 2 of 9        PageID #:
                                  2227



 Exhibit 1. As the United States will set forth in its sentencing memoranda, Chief

 Ballard’s declaration supports the United States’ recommended color-of-law

 enhancement under USSG § 2H1.1 for Defendants Katherine Kealoha and Louis

 Kealoha, recommended upward departure under USSG § 5K2.0 for Defendants

 Derek Wayne Hahn and Minh Hung Nguyen, and the United States’ analysis of the

 relevant sentencing factors under 18 U.S.C. § 3553(a).


 Dated: March 10, 2020                 Respectfully submitted,

                                       WILLIAM P. BARR
                                       United States Attorney General
                                       ROBERT S. BREWER, JR.
                                       United States Attorney

                                       /s/ Colin M. McDonald
                                       MICHAEL G. WHEAT
                                       JOSEPH J.M. ORABONA
                                       JANAKI S. GANDHI
                                       COLIN M. MCDONALD
                                       Special Attorneys to the Attorney General
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 3 of 9            PageID #:
                                  2228



                    UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                               CR NO. 17-00582 JMS-WRP
 UNITED STATES OF AMERICA,                     CR NO. 18-00068 JMS-WRP
                                               CR NO. 19-00015 JMS-WRP
                         Plaintiff,
              v.
                                               CERTIFICATE OF SERVICE
 KATHERINE P. KEALOHA, et al.,

                        Defendant.


 IT IS HEREBY CERTIFIED that:
       I, Colin M. McDonald, am a citizen of the United States and am at least

 eighteen years of age. My business address is 880 Front Street, Room 6293,

 San Diego, CA 92101-8893.

       I am not a party to the above-entitled action. I have caused service of the

 foregoing on all parties in this case by electronically filing the foregoing with the

 Clerk of the District Court using its ECF System, which electronically notifies them.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on March 10, 2020
                                               /s/ Colin M. McDonald
                                               COLIN M. MCDONALD
                                               Special Attorney to the Attorney General
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 4 of 9   PageID #:
                                  2229




                               EXHIBIT 1

             DECLARATION OF SUSAN BALLARD
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 5 of 9            PageID #:
                                  2230



                      DECLARATION OF SUSAN BALLARI)

      l.     My name is     Susan Ballard, and   I   have been asked to provide this

declaration for the sentencing of this matter.

      2.     I am currently the Chief of Police of the Honolulu Police Department

(the "Department"), and have held that position since November 1, 2017.         I   first

joined the Department in 1985 and have been employed by the Department since

that time. Over the past thirty-five years, I have served in various capacities within

the Department, including serving as commander of District 4 and District 5 patrol

districts, the Finance Division, the Training Division, the Research                and


Development Division, the Informational Resources Section, and the Central

Receiving Division.

      3.     During the course of my experience with the Department,           I    have


become familiar with all aspects of the Department's operations, including staffing

needs and resource allocation, which plays a significant role in effectively protecting

the communities of Oahu.

      4.     The Department's jurisdiction encompasses the entire island of Oahu,

approximately 596 square miles. As of approximately April 2019, the Department

had approximately 1,889 swom officers. The island of Oahu is divided into eight

patrol districts. District 6 encompasses the Waikiki peninsula, approximately        1.5


square miles bordered by the Ala Wai Canal, Diamond Head, and the Pacific Ocean;

District 7, spanning approximately 40 square miles, encompasses East Honolulu,
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 6 of 9                   PageID #:
                                  2231



including the Kahala neighborhood and the residence located at               l0l8   Kealaolu

Avenue.

        5.      Because of the high concentration of tourist activity, large events, and

other factors, District 6 in Waikiki presents significant law enforcement challenges

for the Department. The crime density per square mile in District 6 exceeds all other

districts. For example, in the year 2013, approximately 3,882 serious offenses were

committed in District 6. By comparison, approxim ately 3,829 serious offenses were

committed in District 7 (which is approximately 38.5 square miles larger than

District 6). In order to effectively combat the challenges posed there, District 6 must

be adequately staffed at all times.

        6.      The District    6   Crime Reduction Unit (CRU) concentrates on

eliminating drugs, prostitution, and violent crimes within District 6. Because of the

importance of the tourist industry to the local economy, there are two (2) CRU units

assigned to District 6, one for days and one for nights.

         7.      For purposes of this affidavit,   I   have reviewed the trial testimony      of

Sgt. Daniel Sellers, formerly of the Department's Criminal Intelligence Unit (CIU).

I   understand that during his testimony, Sgt. Sellers stated that between 20 and 30

Department officers conducted 24-hour surveillance on Gerard Puana beginning

June 25, 2Ol3 and ending June 29,2013. That included "close            to   15 officers" from

District 6 CRU; the remainder were officers assigned to CIU.
                                              つ




                                                                                     S― NRP
                                                                        ′7CRθ 5∂ 2Jし イ
 Declaraion of Suson Bollard
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 7 of 9                   PageID #:
                                  2232



           8.      It is my understanding that Gerard Puana resided in District 7, and that

surveillance of Mr. Puana began after Katherine Kealoha alleged that Mr. Puana

stole a mailbox in District 7.

           9   .   It is not uncommon for officers in one district to assist officers in
another district. For instance, the Department may require additional personnel from

an   adj   acent district to assist with a developing situation presenting a heightened

public safety risk. The prolonged surveillance ofGerard Puana, as described by Sgt.

Sellers, is not common. On the contrary, during my thirty-four years with the

Department, I have never seen or heard ofanother non-violent theft offense, such as

an alleged mailbox theft, divert as many Department resources as occurred in the

surveillance        of Mr. Puana. The reason is that such prolonged            surveillance,

significantly disrupts the operations of the Department. For example,

                   a.    The commitment of CRU officers from a single district at one

time significantly hinders the unit's ability to carry out its routine duties as well as

conduct criminal investigations affecting the district. This particular situation is

aggravated by the fact that District 6 is vital to the economic health of the entire

 state, which is why two CRU units are allocated there.       If CRU officers   are diverted


 out of district, they are unable to work on cases directly affecting this vital district

 and are unable to provide the necessary support to district patrol units. While the

 district can function without its CRU officers on a temporary basis, prolonged



                                                3
                                                                        ′アCRθ 582っ ろ
                                                                                   ヽイS― NRP
 Declaration of Susan Bqllqrd
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 8 of 9                           PageID #:
                                  2233



assignments       will eventually take a significant toll      on the resources and morale of the

district.

                  b.        Cases grow cold and crime goes unanswered without active

investigation especially when they involve a transient population like tourists. Time

is often of the essence when it comes to investigating cases involving tourists                        as


witnesses/victims as they are only available to the officers for a short period.

Seemingly routine and common processes such as interviewing witnesses/victims or

conducting line ups becomes infinitely more difficult once the witness/victim leaves

the island. Again, without CRU units available to help investigate and facilitate

interviews and line ups, criminal investigations are covered by            a   much smaller group


of officers who will eventually struggle to keep up with the caseload if the out of

district assignment is prolonged.

                   c.Prolongedsurveillanceconductedoutofdistrictalsocauses

organizational chaos if commanders are not kept informed and district personnel are

not deconflicted. While diverting           a   CRU team to assist another district is not unheard

of, it is usually done in a coordinated effort with both district commanders and

necessary staff aware               of the operation. This is particularly critical when CRU

officers (who are attired in plain clothes) from one district are conducting a covert

 operation in another district.

                    d.       This specific instance       of   prolonged surveillance was also

 particularly disruptive because                it   significantly damaged the reputation of


 Decl ar at ion of Susan Ballar d                                               ′7CRθ 5∂ 2 JL/S″ 4RP
Case 1:18-cr-00068-JMS-WRP Document 222 Filed 03/10/20 Page 9 of 9                              PageID #:
                                  2234



department. Surveillance such as this would never have been undertaken for a

solitary non-violent theft offense especially without any other evidence or

intelligence elevating                   it in severity. For example,   there was no evidence of this

incident being part of a neighborhood crime spree or organized crime ring or

anlthing else to indicate that this one event was worthy of all the resources that were

expended. The commitment                       of such resources for a seemingly minor offense         was


impossible to justiff, not just within the [IPD, but to other law enforcement agencies

and major city police departments.                      It   caused significant embarrassment     to     the


department locally as well as nationally.

         10.      Additionally, while it is not possible to calculate the exact numbers, the

surveillance       of Mr. Puana resulted in a significant loss of                    resources    to     the


Department.

         I   declare under penalty of perjury pursuant to 28 U.S.C. $ 1746 that the

foregoing is true and correct to the best ofmy belief.

         Executed on thisノ a day OfFcbruary,2"り


                                                                 SUSAN BALLARD




                                                             5
                                                                                   ′7CRθ ,∂ 2」 ヽ
                                                                                               イS― NRP
 Decl arat ion of Susan   B   al I ard
